JUDGMENT
Aquilino, Jr., Judge:
The plaintiff having interposed a motion deemed made pursuant to CIT Rule 56.2 for judgment upon the record compiled by the International Trade Administration, U.S. Department of Commerce (“ITA”) sub nom. Certain Small Business Telephone Systems and Subassemblies Thereof From Taiwan; Final Results of Anti-dumping Duty Administrative Review, 57 Fed.Reg. 29,283 (July 1, 1992); and the court in slip op. 97-42, 21 CIT_ (1997), having granted the motion to the extent of remand to the ITA for reconsideration of plaintiffs computer data, circumstances of sales and levels of trade; and the agency having reconsidered these matters, as reflected in Small Business Telephone Systems and Subassemblies Thereof from Taiwan Final Results of Redetermination Pursuant to Court Remand (July 3,1997) filed herein and which reduced the margin of dumpingfor the plaintiff from 18.1 to 8.11 percent; and the plaintiff not having availed itself of its opportunity to contest or otherwise comment on these remand results herein; Now therefore, after due deliberation, it is
Ordered, adjudged and decreed that the ITA’s Small Business Telephone Systems and Subassemblies Thereof from Taiwan Final Results of Redetermination Pursuant to Court Remand (July 3, 1997) be, and they hereby are, affirmed.